OPINION
By MILLER, J.
This proceeding is an appeal upon questions of law from an order of the Juvenile Court, Branch of the Division of the Domestic Relations, Common Pleas Court, Franklin County, Ohio. Said order consists of the overruling of the motion to vacate a prior order of the Court making Robert Gene Hobson a ward of the Court and placing him permanently for adoption. The order also includes the overruling of an application for a hearing on said-motion. The ultimate question is the custody of a minor.
The evidence in this case discloses that Ruth Hobson, a • young lady now twenty years of age, was married in September of 1942 to Robert Aungst; that two days after their marriage her husband left for service in the United States Navy and has lived separate and apart from Ruth Hobson, the complainant, until very recently; that sometime during the spring or summer of 1943 said Ruth Hobson became pregnant with child as a result of her relations with another man; upon discovering her pregnancy she thought it was a disgrace to herself, to her unborn child and to her husband, who was in the service, and it was desired by her that something be done to prevent this disgrace. She consulted an attorney and it was at his suggestion that she came to the Florence Crittenden Home at Columbus, Ohio, a maternity home authorized by statute to take care of such cases. She was nearly six months pregnant when she arrived, and remained there until several weeks after the child was born. It was her desire to give up her baby while at the Crittenden Home, because she did not desire to take it back into the *88community where her family lived and where she and her husband were known.
On the 21st day of February, 1944, she signed an affidavit of dependency in the Common Pleas Court, Division of Domestic Relations, Franklin County, Ohio. She discussed the matter with Mrs. Mary Needham, an officer of the Court, gave her certain information and told her it was her desire to place the baby for adoption. Mrs. Needham took the matter before the referee of the Court, Miss Genevieve Taylor, who inquired of her if that was her desire, if she had reached this decision of her own free will, and whether or not she had been influenced in her wishing to give the baby away, by any person. She stated that she had not, and understood what she was doing. Miss Taylor told her that the child would be placed for adoption and that would be the last contact with the child. The referee then ordered -her recommendations prepared by a stenographer, and several days later they were presented to the Court at which time said recommendation was approved and a journal entry prepared wherein said child was made a ward of the Court because of its dependency and was placed for adoption.
The following day her mother came to visit her and she told her that everything was finished and over. No effort was made by the said Ruth Hobson to regain the custody of her child until August, 1944, when she appeared with her attorney at court and demanded the return of her child.
On September 2, 1944, she filed application to vacate or modify said previous , order wherein said child was made a permanent ward of the Court and placed for adoption.
The evidence disclosed by way of explanation of her •failure to make this application at an earlier date that she had written to her husband, who was in the Navy, telling him of her pregnant condition. As a result of this the husband filed suit for divorce which was granted in March, 1944. The child had then been born about a month. Since then he has become reconciled with his former wife, and they have remarried, and it is now their desire to take the child into their own home.
A few days after the child was made a ward of the Court it was placed for adoption in a home approved by the Court, and has been and is there now. A petition was filed in the Probate Court of Franklin County, Ohio, for the adoption of the child.
The Court refused to vacate or modify its former order and this appeal is taken upon the following three grounds:
*891. Said order is contrary to law in that it is based solely upon the alleged consent of a minor.
2. Said order is contrary to law in that it was entered upon findings and recommendations of a referee without the notice of the appellant required by §1639-21 GC.
3. Said order is not supported by, but is against the manifest weight of the evidence.
The action of the trial court was originated by the filing of a complaint by the mother under the provisions of §1639-23 GC, which provides that any person having knowledge of a child who appears to be dependent, etc., may file the complaint. A subpoena was issued to the mother of the child who appeared and was present at the examination as provided for by,§1639-24 GC. The matter was heard before the referee and the child was committed to a private home by the Court for the purpose of adoption as provided in §1639-35 GC, upon the finding of the referee, which finding is as follows:
“At this time Ruth is before the Court to place her baby for adoption. She stated that she reached this decision of her own free will; that she had not been influenced in giving her baby away.”
The jurisdiction of the Juvenile Court in this case was invoked under §1639-4 GC, which defines a “dependent child” as follows:
“1. Any child who is homeless 'or destitute or without proper care or support through no fault of its parents, guardian or custodian.
“2. Who lacks proper care or support by reason of the mental or physical condition of its parents, guardian or custodian.
“3. Whose condition or environment is such as to warrant the state, in the interest of the child, in assuming its guardianship.”
The powers and duties conferred upon referees is provided for in §1639-21 GC. The pertinent language reads as follows:
“The judge may appoint referees, * *, who shall have the usual powers of masters in chancery cases, provided, however, in all such cases submitted to them by the court, they shall hear the testimony of witnesses and certify to the judge of such court their findings upon the case submitted to them, *90together with their recommendation as to the judgment or order to be made in the case in question. The court, after notice to the parties in the case of the presentation of such findings and recommendation, may make the order recommended by the referee, *
This section requires that the referee submit to the judge its findings and also its recommendation. The findings were submitted as quoted above and from these findings we are of the opinion that all of the elements required by §1639-4 GC to constitute a dependent child are not included in this finding of the referee. The finding does not disclose that the child is homeless or destitute or without proper care or support. The findings do not disclose that the child lacks proper care or support by reason of the mental or physical condition of its parents, guardian or custodian. And, further, it does not disclose that the. child’s condition or environment •is such as to warrant the state, in the interest of the child, in assuming its guardianship. The mere fact that a mother desires to place her baby for adoption is not enough to constitute dependency. The Court was, therefore, in error in making its finding of dependency of Robert Gene Hobson in February, 1944. No person or parent can give their consent to a finding of “dependency” for a child, but the requirements of §1639-4 GC, which defines a dependent child, must be found to exist.
The second assignment of error it that the order of the trial court was contrary to law in that it was entered upon findings and recommendations of the referee without the notice to the appellent required by §1639-21 GC. The record discloses that a copy of the findings and recommendation of the referee was not served upon the parties in the case, which in this case is the mother. The referee testified that she told the mother what her findings were and what the recommendation to the Court would be, although this was denied by the mother.
We are of the opinion that the findings and recommendations by the referee are required by statute to be in writing. The statute provides that referees shall hear the testimony of witnesses and certify to the judge their findings upon the case submitted to them, with the recommendations. Since the findings and recommendations so certified to the trial judge must be in writing, we think that the findings and recommendations, of which the parties shall have notice, shall likewise be in writing.
*91We are, therefore, of the opinion that the second assignment of error is also well taken. The judgment of the trial court is ordered reversed and the motion for a vacation of the original order is ordered sustained.
GEIGER, J., concurs in judgment.